Title: To Thomas Jefferson from George Hammond, 19 June 1793
From: Hammond, George
To: Jefferson, Thomas



Sir
Philadelphia 19 June 1793

In acknowledging the receipt of your letter of this date, I cannot avoid expressing to you my concern at your not having deemed it expedient to return a definite answer to the questions, which I had the honor of submitting to you in my letter of the 14th. curt., and which appeared to me extremely plain and obvious in their import.
As an individual, I am not interested in any measures which the United States may pursue for the purpose of vindicating their own dignity; the apprehensions therefore that I had formed on the subject of the privateers, to which I have so frequently been obliged to allude, are in no manner dissipated by the information that “as a reparation of their breach of respect to the United States,” they have been required to proceed to the dominions of another sovereign: But as the Minister of the Crown of Great Britain in this country, it is essential for me to learn whether these two vessels, of which the executive government of the United States conceives itself authorized to require the departure from its ports, will be subsequently allowed to return to them; or to send into  them any captures which they may happen to make in the course of their future depredations on the subjects of the power which I have the honor to represent. I am with the greatest respect, Sir, Your most obedient humble servant,

Geo. Hammond

